DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/17/2020 has been entered.
Response to Arguments
Applicant’s arguments with respect to the new and amended claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
 Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-5, 8,10, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2006/0117789), Fee et al. (US 2004/0134221), and  Hauck et al. (US 8,522,565).
Regarding claim 1, Yamasaki discloses a locker for unattended storage and automated access of stored goods comprising: a locker housing (1, Figure 1) having at least one environmentally controlled compartment (4)  having an environmentally controlled access opening (2), an air inlet duct (8) and an air outlet duct (7); a door (9) sealingly engaging the environmentally controlled access opening; and an environmental control unit (17) removably housed in the locker housing, the environmental control unit having duct interfaces engagable with the air inlet duct and with the air outlet duct for circulating air between the at least one environmentally controlled compartment and the environmental control unit ([0029]), and the environmental control unit having an electric power connector engagable with an electric power outlet in the locker housing in communication with a source of electric power ([0036],[0041]), wherein the environmental control unit includes a chassis (217, Figure 5),  but not that the locker housing includes a guide for guiding the chassis into and out of engagement with the locker housing, the air inlet duct, the air outlet duct and electric power outlet, and  wherein the duct interfaces telescopically slide into contact with the air inlet duct and the air outlet duct such that the duct interfaces in sliding engagement with the air inlet duct, and with the air outlet duct.  
However, Fee discloses a modular refrigeration  unit (Abstract)  wherein the environmental control unit includes a chassis (46, Figure 3), wherein the duct interfaces telescopically slide into contact with the air inlet duct and the air outlet duct such that the duct interfaces in sliding engagement with the air inlet duct, and with the air outlet duct ([0084], Figures 14-15).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to  utilize a telescoping interface to 
Furthermore, Hauck discloses an environmentally controlled compartment (10, Figures 1 and 9) wherein the environmental control unit includes a chassis (12, Figure 7), and the locker housing includes a guide (88, 84) for guiding a-the chassis into and out of engagement with the locker housing (20), the air inlet duct, the air outlet duct and electric power outlet (68, 76, C6, L.21-26, C7, L14-17).  It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to modify the environmental control system to include a rail system for accurate alignment of connections.
Regarding claim 2, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, wherein the environmental control unit (74), when removed from the locker housing, is fully separated from the at least one environmentally controlled compartment (Figure 2).  
Regarding claim 3, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, wherein removal of the environmental control unit from the locker housing includes disengaging the duct interfaces and the electric power connector, and separating the environmental control unit from the locker housing and the at least one associated environmentally controlled  compartment (Figures 2 &7).  
  Regarding claim 4, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, wherein the at least one environmentally controlled compartment and the door include thermal insulation (Y-[0024]).  
Regarding claim 5, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, wherein the environmental control unit comprises a refrigeration unit (Y-12).  
Regarding claim 8, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, wherein the environmental control unit includes an exhaust vent and a fresh air intake, and wherein the environmental control unit comprises a ventilation unit (Y-7, 8).  
Regarding claim 10, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, wherein the chassis (12) and guide (84, 88, Figure 7) are disposed in sliding engagement.  
Regarding claim 22, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, comprising: a data interface between the environmental control unit and the locker housing for transferring one of: data signals; and control signals between the environmental control unit and the locker housing ( 76, C6, L.21-26, C7, L14-17). 
Claims 6, 12, 14- 15, 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2006/0117789), Fee et al. (US 2004/0134221), Hauck et al. (US 8,522,565),and Gravatt et al. (WO 2005/095876 A1).
Regarding claim 6, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, but does not disclose that locker in accordance with claim 1, wherein the environmental control unit comprises a heating unit.  
However, Gravatt (G) discloses an environmentally controlled compartment (1, Figures 1 and 9) wherein the environmental control unit comprises a heating unit (G-Pg. 
Regarding claim 12, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, wherein the electric power connector is slidingly engagable with the electric power outlet (G-Pg. 12, L. 9-10).  
Regarding claim 14, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1 comprising: at least one ambient compartment (Y-204) configured to be at an ambient temperature during an operation of the environmental control unit, the at least one ambient compartment including with an ambient access opening, and a door sealingly engaging the ambient access opening and the environmentally controlled access opening. As a clarification the temperature of the unit is controlled by a controller and therefore could be set to any temperature desired, i.e. ambient.
Regarding claim 15,Yamasaki (Y), as modified, discloses the locker in accordance with any preceding claim 1 wherein the at least one environmentally controlled compartment comprises: a refrigerated compartment with a refrigerated air inlet duct and a refrigerated air outlet duct; a freezer compartment a freezer air inlet duct and a freezer air outlet duct (G-Pg. 14, L. 19-26).
Regarding claim 17, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1 wherein the locker housing includes an automated latch (G-43, 
Regarding claim 18, Yamasaki (Y), as modified, discloses the locker in accordance with claim 17 wherein the locker housing includes an access control unit in communication with the automated latch (G-Pg. 17, L. 19-26).
Regarding claim 19, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1 wherein at least one of the locker housing and the environmental control unit comprises an electromagnet which when active, secures the environmental control unit in an engaged position within the locker housing (G-Pg. 17, L. 19-26).
Claims 7 and 16  are rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2006/0117789), Fee et al. (US 2004/0134221), Hauck et al. (US 8,522,565), and Kirby et al. (US 2011/0083564).
Regarding claim 7 , Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, but not that  the environmental control unit comprises one of: a humidifier unit; and a dehumidifier unit.  
However, Kirby discloses a food storage device wherein the environmental control unit comprises one of: a humidifier unit; and a dehumidifier unit (Claim-2).  It would have been obvious to one of ordinary skill in the art at the time the invention was filed to include a humidifier in order to control another parameter of the environment besides temperature. 
Regarding claim 16, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, wherein the at least one environmentally controlled compartment includes a drawer (118 i.e. tray).  
Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yamasaki et al. (US 2006/0117789), Fee et al. (US 2004/0134221), Hauck et al. (US 8,522,565), and Niemiec (US 2011/0214942).
Regarding claim 20, Yamasaki (Y), as modified, discloses the locker in accordance with claim 1, but not that the locker housing includes a step deployable beneath the door.  
However, Niemiec discloses an assist lift (Abstract, 22, Figures 1-4) that functions as a step. It would have been obvious to one of ordinary skill in the art prior to the effective filing date of this invention to include the lift under the locker or integrated therein for the purpose of aiding those that are height-impaired in accessing locker areas beyond their unaided grasp.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/JOHN E BARGERO/Examiner, Art Unit 3762   

/KENNETH J HANSEN/Primary Examiner, Art Unit 3746